Case 5:19-cv-05105-TLB Document 50 _ Filed 02/06/20 Page 1 of 1 PagelD #: 303

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

KEVIN YASHTINSKY on behalf of PLAINTIFF
himself and all others similarly situated

V. CASE NO. 5:19-CV-5105

WALMART, INC. DEFENDANT

ORDER OF DISMISSAL
ltis ORDERED that the case be, and it is hereby, DISMISSED WITH PREJUDICE,
with the respective parties bearing their own costs and fees.
Plaintiff may seek to reopen this action within thirty (30) days of entry of this Order.

IT IS SO ORDERED on this ay of February,

  

 
